Per Curiam.
The action is clearly maintainable. As .fraud would vitiate and avoid the sale, it was competent-for the plaintiff to go into evidence of the fraud. ..The question was, under what circumstances, and with what intention the defendant acquired the possession of the property; or, in other words, whether the property passed from the .plaintiff ? For this purpose the evidence was admissible. It is not pretended that it would not be good evidence against Le Blanc; and if so, it was ad- . missible to show that the defendant was connected with him in the transaction, and' privy to the fraud; and therefore had no right to the property of which he had thus obtained the possession. As to this.being a verdict *239against evidence, it would, perhaps, be enough to say, that the judge before whom the cause was tried was satisfied with.it; but it appears to us, that the verdict is well supported by the evidence.
We are, therefore, of opinion, that the plaintiff must have judgment.
Ralle refused.